Click here to go directly to INDEX UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-14608 SCHIFF NUTRITION INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 87-0563574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoq Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesqNoq Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filerq Accelerated Filerq Non-Accelerated Filerq (Do not check if a smaller reporting companySmaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesqNoý As of April 8, 2011, the registrant had outstanding21,094,348 shares of Class A common stock and 7,486,574 shares of Class B common stock. Schiff Nutrition International, Inc. Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (3 months) and (9 months) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND OTHER MATTERS 2. AVAILABLE-FOR-SALE SECURITIES 3. RECEIVABLES, NET 4. INVENTORIES 5. ACCRUED EXPENSES 6. CAPITAL STRUCTURE 7. EARNINGS PER SHARE 8. CONCENTRATION OF CREDIT RISK AND SIGNIFICANT CUSTOMERS AND PRODUCTS 9. COMMITMENTS AND CONTINGENCIES RECENTLY ISSUED ACCOUNTING STANDARDS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - General - Results of Operations (unaudited) (3 months) and (9 months) - Liquidity and Capital Resources - Critical Accounting Policies and Estimates - Impact of Inflation - Seasonality ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. CONTROLS AND PROCEDURES PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 1A. RISK FACTORS ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. [REMOVED AND RESERVED] ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS SIGNATURES Exhibit 31.1. Certification of CEO pursuant to Section 302 of the Sarbanes-Oxley Act Exhibit 31.2. Certification of CFO pursuant to Section 302 of the Sarbanes-Oxley Act Exhibit 32.1. CEO and CFO Certifications pursuant to Section 906 of the Sarbanes-Oxley Act PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) February 28, May 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities Receivables, net Inventories Prepaid expenses Deferred taxes, net Total current assets Property and equipment, net Other assets: Goodwill Available-for-sale securities Other assets Deferred taxes, net — Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Dividends payable 85 Income taxes payable — Total current liabilities Long-term liabilities: Dividends payable Deferred taxes, net — Other Total long-term liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $.01 per share; shares authorized-10,000,000; no shares issued and outstanding — — Class A common stock, par value $.01 per share; shares authorized-50,000,000; shares issued and outstanding-20,925,752 and 12,880,038 Class B common stock, par value $.01 per share; shares authorized-25,000,000; shares issued and outstanding-7,486,574 and 14,973,148 75 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. Junp to Index 2 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Three Months Ended February 28, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Income from operations Other income (expense): Interest income 22 31 Interest expense ) ) Other, net ) 4 Total other expense, net ) ) Income before income taxes Income tax expense Net income $ $ Weighted average shares outstanding: Basic Diluted Net income per share: Basic $ $ Diluted $ $ Comprehensive income $ $ See notes to condensed consolidated financial statements. Junp to Index 3 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data) (unaudited) Nine Months Ended February 28, Net sales $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Income from operations Other income (expense): Interest income Interest expense ) ) Other, net ) (9 ) Total other expense, net ) ) Income before income taxes Income tax expense Net income $ $ Weighted average shares outstanding: Basic Diluted Net income per share: Basic $ $ Diluted $ $ Comprehensive income $ $ See notes to condensed consolidated financial statements. Junp to Index 4 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended February 28, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred taxes ) Depreciation and amortization Amortization of financing fees Stock-based compensation Excess tax benefit from equity instruments ) ) Other 35 11 Changes in operating assets and liabilities: Receivables ) ) Inventories ) ) Prepaid expenses ) ) Accounts payable Other current liabilities Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from stock options exercised Purchase and retirement of common stock ) ) Excess tax benefit from equity instruments Dividends paid ) ) Payment for debt issue costs — ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash — (1 ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to condensed consolidated financial statements. Junp to Index 5 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in thousands, except share data) 1. BASIS OF PRESENTATION AND OTHER MATTERS The accompanying unaudited interim condensed consolidated financial statements (“interim financial statements”) of Schiff Nutrition International, Inc. and its subsidiaries (the “Company,” “we,” “us” and “our”) do not include all disclosures provided in our annual consolidated financial statements.These interim financial statements should be read in conjunction with the consolidated financial statements and the footnotes thereto contained in our Annual Report on Form 10-K for the year ended May 31, 2010 as filed with the Securities and Exchange Commission (“SEC”).The May 31, 2010 condensed consolidated balance sheet, included herein, was derived from our audited financial statements, but all disclosures required by generally accepted accounting principles are not provided in the accompanying footnotes. In our opinion, the accompanying interim financial statements contain all adjustments necessary for a fair presentation of our financial position and results of operations.Results of operations and cash flows for any interim period are not necessarily indicative of the results of operations and cash flows that we may achieve for any other interim period or for the entire year. In February 2011, our Board of Directors appointed a new Chief Executive Officer (“CEO”), president and Director, replacing our retiring CEO, effective March 7, 2011.As a result of this change, we recognized $1,894 in transition expenses during our fiscal 2011 third quarter.In addition, we reclassified from long-term liabilities to current liabilities $1,339 in dividends payable included in our condensed consolidated balance sheet as of February 28, 2011 due to accelerated issuance of shares underlying restricted stock units held by the prior CEO.The Company entered into an employment agreement with the new CEO, pursuant to which he was granted certain equity awards with a grant date preliminary value aggregating approximately $6,046.The equity awards consist of 163,637 shares of restricted stock with a grant date value of $1,381; a stock option to purchase 654,550 shares of Class A common stock at an exercise price of $8.44 per share with a grant date value of approximately $2,740; and, stock options to purchase 409,093 shares of Class A common stock at an exercise price of $8.44 per share with a grant date preliminary value of approximately $1,925.The restricted stock and option to purchase 654,550 shares vest in equal annual installments over a five-year period, in each case subject to continued employment with the Company through each such vesting date.The options to purchase 409,093 shares will be eligible to vest in three stages based upon the Company’s achievement of stock price targets of $15.00, $20.00 and $25.00, in each case subject to continued employment with the Company through applicable service periods ranging from 2.4 to 4.4 years.All stock options granted to the new CEO expire no later than ten years from the grant date.With respect to the restricted stock, any dividends declared between the grant date and the vesting date will be payable to the new CEO when the shares vest.The exercise price and number of shares of stock covered by the options and the stock price targets will be equitably adjusted, as necessary, for extraordinary dividends declared, if any. As of September 30, 2010, we were a majority-owned subsidiary of Weider Health and Fitness (“WHF”).In October 2010, a subsidiary of TPG Growth (“TPG”), the middle market buyout and growth platform of TPG, a global private investment firm, purchased 7.5 million shares of our Class B common stock from WHF, which automatically converted to Class A common stock on a one-to-one basis, (the “WHF-TPG transaction”).Concurrent with the sale, TPG and WHF entered into a stockholders agreement whereby two TPG representatives were appointed to serve as directors on our Board of Directors and WHF agreed to vote against the taking of certain corporate actions affecting the growth and operations of the Company without the prior written consent of TPG.As of October 14, 2010, and following the WHF-TPG transaction, WHF and TPG collectively were the beneficial owners of shares representing 86% of total voting power. The WHF-TPG transaction triggered certain provisions under the Company’s management and board of director long-term incentive plans, including accelerated vesting of outstanding awards and, in certain cases, accelerated payment of such awards.We recognized $30 in related long-term incentive plan expenses during the fiscal 2011 third quarter, as compared to $752 for the fiscal 2010 third quarter.We recognized $4,226 and $2,488 in long-term incentive plan expenses for the nine months ending February 28, 2011 and 2010, respectively. In September 2010, our Board of Directors approved a $0.70 per share special cash dividend, which was paid on October 26, 2010 to shareholders of record of Class A and Class B common stock at the close of business on September 23, 2010.In connection with the declaration of the special dividend, our Board of Directors approved dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.As of September 23, 2010, the record date, we had an aggregate of 29.8 million shares of common stock outstanding (including shares of common stock underlying equity awards subject to dividend equivalent rights), including 27.8 million shares of outstanding Class A and Class B common stock, 1.0 million shares of Class A common stock underlying outstanding stock options, and 1.0 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend was $20,884, presuming 100% vesting of shares underlying equity awards; $10,403 for holders of Class A common stock, including $1,384 for Class A common stock underlying equity awards, and $10,481 for the holder of Class B common stock. Junp to Index 6 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (dollars in thousands, except share data) In March 2010, our Board of Directors approved a $0.50 per share special cash dividend, which was paid on April 14, 2010 to shareholders of record of Class A and Class B common stock at the close of business on March 31, 2010.In connection with the declaration of the special dividend, our Board of Directors approved dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.As of March 31, 2010, the record date, we had an aggregate of 29.8 million shares of common stock outstanding (including shares of common stock underlying equity awards subject to dividend equivalent rights), including 27.8 million shares of outstanding Class A and Class B common stock, 1.0 million shares of Class A common stock underlying outstanding stock options, and 1.0 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend was $14,909, presuming 100% vesting of shares underlying equity awards; $7,422 for holders of Class A common stock, including $991 for Class A common stock underlying equity awards, and $7,487 for the holder of Class B common stock. In July 2009, our Board of Directors approved a $0.50 per share special cash dividend, which was paid on August 28, 2009 to shareholders of record of Class A and Class B common stock at the close of business on August 14, 2009.In connection with the declaration of the special dividend, our Board of Directors approved dividend equivalent rights, allowing holders (employees and directors) of certain equity awards, including stock options and restricted stock units, to receive cash dividends on each share of common stock underlying the stock options and restricted stock units.As of August 14, 2009, the record date, we had an aggregate of 29.9 million shares of common stock outstanding (including shares of common stock underlying equity awards subject to dividend equivalent rights), including 27.6 million shares of outstanding Class A and Class B common stock, 1.3 million shares of Class A common stock underlying outstanding stock options, and 1.0 million shares of Class A common stock underlying outstanding restricted stock units.The aggregate amount of the special dividend was $14,927, presuming 100% vesting of shares underlying equity awards; $7,440 for holders of Class A common stock, including $1,105 for Class A common stock underlying equity awards, and $7,487 for the holder of Class B common stock. In connection with the dividends paid or payable on the dividend equivalent rights received by holders (employees and directors) of stock options, we recognized non-cash compensation expense and a corresponding increase in additional paid-in capital of $0 and $703 for the three and nine months ended February 28, 2011.Non-cash compensation expense for both the three and nine months ended February 28, 2010 was not significant. The special dividends noted above were funded from cash and cash equivalents, including in aggregate $49,090 distributed as of February 28, 2011.All of the outstanding restricted stock and restricted stock units were vested as of February 28, 2011; however with respect to the vested restricted stock units for which the issuance of shares underlying these restricted stock units has been deferred, the dividends will not be distributed until after the deferred shares are issued. On December 12, 2008, the Compensation Committee of our Board of Directors, pursuant to the Company’s 2004 Incentive Award Plan, approved the grant of long term incentive performance awards (“Performance Awards”) to certain officers and employees.The Performance Awards were granted based on a target award value of $5,525, and were originally to be earned based on the Company’s cumulative performance against three pre-established financial performance targets over a performance period commencing October 1, 2008 and ending on May 31, 2011, as follows: (i) 50% of the award opportunity earned based on cumulative net sales for the performance period; (ii) 35% of the award opportunity earned based on cumulative operating income for the performance period; and (iii) 15% of the award opportunity earned based on cumulative net cash flow for the performance period; provided, however, that no amount would be earned or payable if cumulative operating income for the performance period did not meet or exceed a pre-established threshold amount.In the event that the cumulative operating income threshold was met, participants would earn from 17.5% of the target award value for the Company’s threshold performance against the cumulative operating income goal (and failure to meet the thresholds for the other two financial goals) and up to 150% of the target award value for maximum Company performance against all three financial goals. The earned value of the Performance Awards was scheduled to vest on May 31, 2011 subject to continued service by the participant(s) through that date.The vested portion of the earned value of the Performance Awards was to be paid in a combination of cash and shares of the Company’s Class A common stock.Two-thirds of the earned value would be delivered to participants in cash (subject to any applicable plan limitations, less applicable taxes), and the remaining balance would be paid in shares, based on the closing price of the Company’s common stock on the day preceding the date of the Committee’s certification of the Company’s performance, or as otherwise provided in the award agreements.No dividends will be paid or accrued with respect to shares granted in payment of the Performance Awards until such shares are issued. Recognition of compensation expense and accrual of the corresponding liability related to the Performance Awards was based on the periodic assessment of the probability that the performance criteria will be achieved.However, the WHF-TPG transaction resulted in the accelerated vesting and payment of the Performance Awards at the target award value of $5,525.As a result, during the Junp to Index 7 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (continued) (dollars in thousands, except share data) fiscal 2011 second quarter, we issued 330,026 shares of Class A common stock valued at $2,508 and paid $3,017 in cash for settlement of the Performance Awards.Concurrent with the settlement, we reacquired (and retired) 220,377 shares valued at $1,675 to satisfy employee minimum income tax withholding requirements.For the three and nine months ended February 28, 2011 and 2010, respectively, we recognized $0 and $2,985, and $534 and $1,852 in compensation expense related to the Performance Awards. On December 12, 2008, the Compensation Committee of our Board of Directors also granted 240,500 restricted stock units (the “Units”) to certain employees not participating in the Performance Awards program.Each Unit represents the right to receive one share of the Company’s Class A common stock upon vesting.The aggregate value, before forfeitures, of the Units at the grant date was $1,332, which was being expensed over the vestingperiod.The Units were scheduled to cliff vest on May 31, 2011, or as otherwise provided in the award agreements, assuming the holder was still employed.Any dividends declared and payable between the grant date and the vesting date would be payable to the holder on the first day of the fiscal quarter following the issuance of the shares.However, the WHF-TPG transaction resulted in the accelerated vesting of the Units.As a result, for the three and nine months ended February 28, 2011 and 2010, respectively, we recognized $0 and $456, and $114 and $334 in compensation expense related to the Units.At May 31, 2011, we expect to issue 202,500 shares of Class A common stock for the vested Units. During fiscal 2011, overall stockholders' equity was impacted by the events discussed above, and other transactions.In summary, the decrease in stockholders' equity for the nine months ended February 28, 2011 primarily resulted from dividends declared totaling $20,884 and stock effectively purchased for payment of individual minimum withholding taxes totaling $2,974 resulting from settlement of the Performance Awards and cashless stock options exercised, partially offset by net income totaling $9,570, stock-based compensation totaling $4,452 (including $847 in stock-based compensation related to the Performance Awards recognized in fiscal 2010 and included in long-term liabilities at May 31, 2010) and excess tax benefit from equity instruments totaling $1,709. With respect to our condensed consolidated statements of cash flows, purchase of property and equipment included in accounts payable at February 28, 2011 and May 31, 2010, respectively, amounted to $48 and $206.For the nine months ended February 28, 2011 and 2010, respectively, interest payments totaled $172 and $138, income tax payments totaled $1,930 and $7,461 and shares of common stock (183,919 and 86,064) surrendered in exchange for options exercised totaled $1,486 and $514.Also, during the nine months ended February 28, 2011 and 2010, respectively, dividends declared but not paid totaled $681 and $524. 2. AVAILABLE-FOR-SALE SECURITIES Available-for-sale securities measured at fair value, using; quoted prices in active markets for identical assets (Level 1), significant other observable inputs (Level 2), and significant unobservable inputs (Level 3), consist of the following at: Level 1 Level 2 Level 3 Total February 28, 2011: Certificates of deposit $ $
